Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
	Claim 1 has been amended to respond to the holding of lack of unity based on the special technical feature shared among the inventive groups.  However, the following office action will further demonstrate the propriety associated with a continued holding of lack of unity.  Applicant should note that claim 5 has not been amended consistent with claim 1 and still recites a crystallite size with lower limit of 15 nm. This will result in claims 5-8 not being proper for rejoinder in the event that Group I is found allowable.
 Applicant’s election without traverse of Group I, claims 1-4, in the response filed August 22, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites particles having a crystallite size.  It is unclear as to whether this limitation is determined by measure of length, width, diameter, etc. and as to whether this is an average size limitation or a carefully controlled limitation on the lower limit of this dimension.
Claim 2 employs the improper language “in particular”, rendering the actual scope of the claim unclear.  The claim also lacks a period.  Claim 3 fails to properly limit the subject matter of claim 1 in that the crystallite size range exceeds the lower limit defined by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN  104941668 A.  A machine translation is provided herewith.



CN 104941668 A discloses a catalyst system comprising a molybdenum, niobium, vanadium and tellurium component.  This material is employed for ODH with nanoparticles of cerium oxide in amounts fully embraced by the instant claims.  The particle size is reported as 2-30 nm. Page 2, second full paragraph. The instant claims recite a maximum of more than 30 nm for the ceria particles.  The instant claims would have been obvious, however, because the instant specification appears to use the terms “crystallite” and “particle” interchangeably.  Moreover, 30 nm and greater than 30 nm effectively overlap one another absent some critical feature obtained by maintenance of a strictly controlled particle size.  The instant claims appear to recite the “average” dimensions of crystallites or particles.  The artisan will be aware that some slightly larger particles will be balanced by smaller particles, and as such an essentially shared endpoint would clearly have been within the scope of the reference disclosures due to the failure of the instant claims to provide the dimensions with specificity.
With further respect to claim 2, it is considered that, the provided measures being reflective of crystallite dimensions, would not be substantially different for crystals of an average 30 nm and crystals just greater than 30 nm.  Additionally, the cubic form of cerium oxide is a commercially available material, and thus the selection of an easily available catalyst component would have bee within the skill of the artisan.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0105228 discloses a ceria-based MMO.  The Bozhao et al. reference cited by applicant is considered coextensive with the applied CN 104941668 reference and thus one of the most relevant documents relating to claims 1-4 of the instant invention.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732